DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Arguments/Remarks (9/28/2020) amended claim 6 and also amended the specification (para 0056), which will be entered.   
Amended claim 6 overcomes prior rejection under 35 USC 112, hereby withdrawn. 
Claims 1-20 are currently pending in this final action. 

Response to Arguments
Applicant arguments (9/28/2020) regarding rejection of claims 1-20 over applied prior art under 35 USC 103 have been considered and are found persuasive as relates to limitations synchronizing details and cost discount provision. Prior rejections are hereby withdrawn. 
      (It was noted in prior office action that the claims recite significantly more than an abstract idea -processing a financial transaction - in the detailed synchronizing of transaction devices and transaction details and subsequent generation of single use transaction numbers by those devices.)
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-21 of U.S. Patent No. 10/032,163. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite systems and a method that are substantially the same and that would have been obvious to one of ordinary skill in the art.
   Claims 1-20 of the examined application no. 16/041,534 show a method and systems to generate and use single use financial account numbers in transacting.    Claims 1-9 and 11-21 of Patent No. 10/032,163 also shows a method and systems to generate and use single use financial account numbers in transacting.    The pending application and patent recite additional methods of paying for a transaction; the application recites a few more that are not recited in the claims of the patent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a consumer having multiple accounts which can be used to pay for a transaction in order to provide to that consumer, flexibility to choose a payment source most beneficial to him/her.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693